DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the closest prior art, SHEN (US 2021/0211938 A1); Xu et al. (US 2021/0105697 A1); Shan et al. (US 2019/0268835 A1); Zhu et al. (US 2020/0304983 A1) all teach selecting a UE route selection policy (URSP) rule including a first traffic descriptor that matches application information of the triggered application; selecting a route selection descriptor (RSD) of the URSP rule as an RSD; determining whether the RSD includes at least one of a non-supported protocol data unit (PDL) session type, a non-supported session and service continuity (SSC) mode, and a non-supported single network slice selection assistance information (S-NSSAI). The above prior art does not teach the UE route selection policy (URSP) rule a first non-default and unevaluated UE route selection policy (URSP) rule; selecting a first non-default and unevaluated UE route selection policy (URSP) rule as an evaluating URSP rule based on the first non-default and unevaluated URSP rule; and selecting the second unevaluated RSD as the evaluating RSD when the evaluating URSP rule is determined to include the second unevaluated RSD, as specified in claims 1, 11, and 20. Therefore, they are allowable.
Claims 2-10 depend on claim 1. Therefore, they are allowable.
Claims 12-19 depend on claim 11. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643